NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  TRACY JENSON,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2012-5126
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-313.
                 ______________________

               Decided: February 7, 2013
                ______________________

   TRACY JENSON, of Spirit Lake, Idaho, pro se.

    MICHELLE R. MILBERG, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were STUART F. DELERY,
Acting Assistant Attorney, JEANNE E. DAVIDSON, Director,
and SCOTT D. AUSTIN, Assistant Director.
                 ______________________
2                                        TRACY JENSON   v. US
PER CURIAM.
     Tracy Jenson appeals from an order of the U.S. Court
of Federal Claims dismissing his complaint because he
failed to obtain leave of court to file. For the reasons set
forth below, we affirm.
    Mr. Jenson was a Federal Aviation Administration
(FAA) air traffic controller. He has filed numerous ac-
tions in multiple Federal and administrative venues
based on his allegation that the FAA committed a prohib-
ited personnel practice against him by failing to provide
him with a pay increase when he transferred to a higher
level airport facility. Mr. Jenson alleged that the FAA
delayed moving him to the new facility, thus delaying his
pay increase, and improperly failed to give him a retroac-
tive pay raise.
    In addition to Mr. Jenson’s various suits relating to
his lost pay claim, he has also filed several complaints
alleging misconduct by a Court of Federal Claims judge
and has sent correspondence and made phone calls to
court staff and to judges at home and in chambers. In
light of Mr. Jenson’s numerous suits and other actions,
the Court of Federal Claims issued an order enjoining him
from filing any further claims or correspondence in the
court without first obtaining leave of the court to do so.
The order directed Mr. Jenson to seek leave by certifying
and explaining how any new complaint raises “new mat-
ters properly before” the court.
     Notwithstanding the court’s order, Mr. Jenson subse-
quently filed another complaint in the Court of Federal
Claims based on his allegations of lost pay. Mr. Jenson
did not obtain leave of court prior to filing. The court
accordingly dismissed Mr. Jenson’s complaint, noting that
the Clerk of Court had erroneously accepted the filing
despite Mr. Jenson’s failure to obtain the required leave
to file. Mr. Jenson now appeals from the dismissal.
 TRACY JENSON   v. US                                     3
    We have jurisdiction under 28 U.S.C. § 1295(a)(3).
We review a decision by the Court of Federal Claims
dismissing a complaint for failure to obtain leave to file
for abuse of discretion.
    Mr. Jenson’s act of filing the complaint at issue in this
appeal without first obtaining leave to do so violates the
court’s order. On appeal, however, Mr. Jenson does not
challenge the propriety of the trial court’s order, nor does
he argue that he complied with the order by seeking leave
of court prior to filing his complaint. As a result, we hold
that the Court of Federal Claims did not abuse its discre-
tion by dismissing Mr. Jenson’s complaint based on his
failure to abide by the court’s order.
     Even if Mr. Jenson’s complaint could be construed as
including a request for leave of court to file, the trial
court’s dismissal would still be proper because Mr. Jenson
failed to show that he raised any “new matters properly
before” the court. On appeal, Mr. Jenson makes largely
the same arguments as in his prior cases regarding the
merits of his lost pay claim. He contends, for example,
that the FAA’s fourteen-month delay in moving him to a
higher level airport facility caused him to receive less pay
during that time. He also argues that, had this delay not
occurred, he would have transferred to the new airport
facility before a new pay system took effect and would
thus have received a greater pay raise. Mr. Jenson’s
arguments show that his complaint is clearly related to
the subject matter of his prior actions and thus he has not
established that he raised any “new matters properly
before” the court that would warrant granting him leave
to file his complaint.
    We have considered Mr. Jenson’s arguments on ap-
peal and find them to be without merit. We affirm the
decision by the Court of Federal Claims dismissing his
complaint in this matter.
                        AFFIRMED